


EXHIBIT 10.22

 

RELEASE AND TERMINATION AGREEMENT

 

by and among

 

FSA Asset Management LLC

 

FSA Capital Management Services LLC

 

FSA Capital Markets Services LLC

 

and

 

Financial Security Assurance Inc.

 

February 20, 2009

 

--------------------------------------------------------------------------------


 

RELEASE AND TERMINATION AGREEMENT

 

This release and termination agreement (the “Agreement”) is dated as of
February 20, 2009, and entered into between FSA Asset Management LLC (the
“FSAM”), FSA Capital Management Services LLC (“FSA Capital Management”), FSA
Capital Markets Services LLC (“FSA Capital Markets”) and Financial Security
Assurance Inc. (the “Guarantor”).  Each of FSAM, FSA Capital Management, FSA
Capital Markets and the Guarantor are sometimes referred to herein individually
as a “Party” and collectively as the “Parties”.

 

WHEREAS, the Guarantor has issued the Financial Guaranty Insurance Policies
(collectively, the “Policies”) listed in Schedule A;

 

WHEREAS, in connection with the issuance of the Policies and certain amendments
to those policies, certain of the Parties have entered into the agreements
listed in Schedule A (collectively, the “Related Agreements”); and

 

WHEREAS, in connection with the reorganization of the business of Financial
Security Assurance Holdings Ltd. and certain of its affiliates, the Parties have
each deemed it to be in their best interests that the Policies and the Related
Agreements be terminated;

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

Article I

Release and Termination

 

Section 1.1             Surrender of Policy.  The Parties agree that each of the
Policies are terminated, effective immediately.  Each Party that it is a 
“Holder” or “Policyholder” under any of the Policies hereby surrenders such
Policies to the Guarantor, irrevocably releases and waives any and all rights it
may have under such Policies, and agrees to hold the Guarantor harmless against
any claims it (or any third party claiming rights through such Party) may make
under such Policies.  Each Party that it is a  “Holder” or “Policyholder” under
any of the Policies agrees to return any original Policies provided to it to the
Guarantor promptly following the execution of this Agreement.

 

Section 1.2.         Termination of Related Agreements.  The Parties hereby
agree that each of the Related Agreements to which they are party are
terminated, effective immediately, and each Party irrevocably releases and
waives any and all rights it may have under the Related Agreements and agrees to
hold each other Party harmless against any claims it (or any third party
claiming rights through such Party) may make thereunder.

 

Section 1.3             Payment of Premiums.  FSAM agrees to pay to the
Guarantor the premium owed to the Guarantor under the Reimbursement Agreement
and the Premium Letter (as defined in Schedule A) in accordance with the terms
of such agreements for the portion of the

 

--------------------------------------------------------------------------------


 

Payment Period (as defined therein) during which the relevant Policies were
outstanding.  The Guarantor agrees that (a) FSAM shall not owe any premium to
the Guarantor with respect to any period from and after the date of this
Agreement under (i) the Reimbursement Agreement, (ii) the Premium Letter, or
(iii) the Amended and Restated Insurance and Indemnity Agreement dated as of
October 21, 2008 between FSAM and the Guarantor; (b) FSA Capital Management
shall not owe any premium to the Guarantor with respect to any period from and
after the date of this Agreement under (i) the Reimbursement Agreement, (ii) the
Premium Letter, or (iii) the Insurance and Indemnity Agreement dated as of
October 29, 2001, as amended, between FSA Capital Management and the Guarantor;
and (c) FSA Capital Markets shall not owe any premium to the Guarantor with
respect to any period from and after the date of this Agreement under (i) the
Reimbursement Agreement, (ii) the Premium Letter, or (iii) the Insurance and
Indemnity Agreement dated as of October 29, 2001, as amended, between FSA
Capital Markets and the Guarantor.

 

Article II

Other Provisions

 

Section 3.1.  Entire Agreement.  This Agreement contains, and is intended as, a
complete statement of all of the terms of the agreement among the Parties with
respect to the matters provided for herein.

 

Section 3.2  Further Assurances.  The Parties will from time to time and at all
times hereafter make, do, execute, or cause or procure to be made, done and
executed such further acts, deeds, conveyances, consents and assurances without
further consideration, which may reasonably be required to effect the
transactions contemplated by this Agreement.

 

Section 3.3  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Agreement by email or facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 3.4 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective authorized signatories as of the date first written above.

 

 


 


FSA ASSET MANAGEMENT LLC


 


 


 


 

 

By:

 

/s/ Guy Cools

 

Name:

Guy Cools

 

Title:

Managing Director

 

 

 

 

 

FSA CAPITAL MANAGEMENT SERVICES LLC

 

 

 

 

 

By:

 

/s/ Guy Cools

 

Name:

Guy Cools

 

Title

Managing Director

 

 

 

 

 

FSA CAPITAL MARKETS SERVICES LLC

 

 

 

 

 

By:

 

/s/ Guy Cools

 

Name:

Guy Cools

 

Title:

Managing Director

 

 

 

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

By:

 

/s/ Robert P. Cochran

 

Name:

Robert P. Cochran

 

Title:

Chairman & CEO

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Policies

 

1.     Policy No. 90002-A, dated October 29, 2001.

 

2.     Policy No. 90002-B, dated October 29, 2001.

 

3.     Policy No. 90002-C, dated October 29, 2001.

 

4.     Policy No. 90002-D, dated October 29, 2001.

 

5.     Policy No. 91001-N et seq. as described in Schedule A to Endorsement
No. 1 thereto, dated December 31, 2007, as amended on September 30, 2008 through
the issuance by the Guarantor of Endorsement No. 2 thereto.

 

Related Agreements

 

1.    Reimbursement Agreement dated December 31, 2007 (the “Reimbursement
Agreement”).

 

2.    Agreement on Additional Obligations For Policy No.91001-N et seq. dated
September 30, 2008.

 

3.    Premium Letter dated December 31, 2007 between FSAM and the Guarantor (the
“Premium Letter”).

 

4

--------------------------------------------------------------------------------
